                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Victor Donnell Fields,                              Case No. 17-cv-2662 (WMW/KMM)

                           Plaintiff,
                                                ORDER ADOPTING REPORT AND
      v.                                            RECOMMENDATION

Sharon Henry et al.,

                           Defendants.


      This matter is before the Court on the July 23, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt. 181.) The

R&R recommends granting the March 20, 2019 motion for summary judgment filed by

Defendants Stephen Hout, Nanette Larson, Diane Medchill, Michelle Saari, Sharlene

Lopez, Kristin Muhl, Bronson Austreng, Jeff Titus, and Gregg Smith (DOC Defendants,

collectively), granting the May 3, 2019 motion for summary judgment filed by Defendant

Lon Augdahl, and dismissing the case with prejudice.

      On July 10, 2017, Plaintiff Victor Donnell Fields initiated an action against

Defendants pursuant to 42 U.S.C. § 1983, alleging that they violated his constitutional

rights. Specifically, Fields alleges that the DOC Defendants and Dr. Augdahl (1) were

deliberately indifferent to his medical needs, in violation of the Eighth Amendment to the

United States Constitution, and (2) subjected him to unequal treatment on the basis of his

race, in violation of the Fourteenth Amendment.




                                            1
       Fields filed objections to the R&R, 1 and both the DOC Defendants and Dr.

Augdahl filed timely responses. For the reasons below, the Court overrules Fields’s

objections, adopts the July 23, 2019 R&R, grants the defendants’ motions for summary

judgment, and dismisses the action with prejudice.

      Under Rule 72(b)(2) of the Federal Rules of Civil Procedure, “a party may serve

and file specific written objections to the proposed findings and recommendations” of a

magistrate judge.   Accord LR 72.2(b)(1).       Those portions of an R&R to which an

objection is made are reviewed de novo. 28 U.S.C. § 636(b)(1). In doing so, the Court

“may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” Id.; accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3). This

Court reviews for clear error those portions of an R&R to which there are no objections.

See Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). The burden rests

with the objecting party to state with specificity the basis of the party’s objection. See

Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004) (“Generally, the failure to file

specific objections to a magistrate’s report constitutes a waiver of those objections.”).

Without more, merely restating arguments and facts that have been presented to the

magistrate judge does not constitute a viable objection to an R&R. See Ernst v. Hinchliff,

129 F. Supp. 3d 695, 712 (D. Minn. 2015).

       Although Fields’s objections are construed liberally because he is pro se, see

Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984) (“[P]ro se pleadings are to be construed


1
      Although Fields failed to file his objections before the 14-day deadline, see Fed.
R. Civ. P. 72(b)(2), it is within the Court’s discretion to consider documents that are
untimely filed, see Williams v. Thomson Corp., 383 F.3d 789, 791 (8th Cir. 2004).


                                            2
liberally.”), Fields has not objected to any specific portion of the R&R. This is so even

when his objections are considered under the standard that both the federal and local rules

require. See Fed. R. Civ. P. 72(b)(2); LR 72.2(b)(1); see also Burgs, 745 F.2d at 528

(“[P]ro se litigants are not excused from failing to comply with substantive and

procedural law.”). Fields largely reasserts arguments that he made to, and were rejected

by, the magistrate judge. 2 As such, the Court reviews the R&R for clear error and

concludes none exists.3

      Based on the R&R, the foregoing analysis, and all the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

      1.     Plaintiff’s objections, (Dkt. 182), are OVERRULED;

      2.     The July 23, 2019 R&R, (Dkt. 181), is ADOPTED;

       3.     Defendants’ motions for summary judgment, (Dkts. 115, 161), are

GRANTED; and

       4.     This action is DISMISSED WITH PREJUDICE.

       5.     Plaintiff’s motion, (Dkt. 191), is DENIED as moot.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 14, 2019                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge



2
       To the extent Fields raises new arguments that were not presented to the
magistrate judge, the Court declines to consider them in the first instance here. See
Britton v. Astrue, 622 F. Supp. 2d 771, 776 (D. Minn. 2008).
3
       While the R&R was under advisement, Fields filed a motion seeking various
forms of relief. Because this motion does not affect the R&R’s proposed resolution, the
motion is denied as moot.


                                            3
